       Case 5:18-cv-00198-EJD Document 249 Filed 11/13/18 Page 1 of 24




 1   Lesley E. Weaver (SBN 191305)
     Matthew S. Weiler (SBN 236052)
 2   BLEICHMAR FONTI & AULD LLP
 3   555 12th Street, Suite 1600
     Oakland, CA 94607
 4   Tel.: (415) 445-4003
     Fax: (415) 445-4020
 5   lweaver@bfalaw.com
     mweiler@bfalaw.com
 6

 7   Michael P. Lehmann (SBN 77152)
     Bonny E. Sweeney (SBN 176174)
 8   HAUSFELD LLP
     600 Montgomery Street, Suite 3200
 9   San Francisco, CA 94111
     Tel: (415) 633-1908
10   Fax: (415) 358-4980
11   mlehmann@hausfeld.com
     bsweeney@hausfeld.com
12
     Interim Co-Lead Counsel for the Direct Purchaser Class
13
     [Additional Counsel on Signature Page]
14

15                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
16
      IN RE INDUCTORS ANTITRUST                       Case No. 5:18-cv-00198-EJD-NC
17    LITIGATION
18                                                    STIPULATED [PROPOSED]
                                                      PROTECTIVE ORDER
19

20

21

22

23

24

25

26

27

28
     Stipulated [Proposed] Protective Order                     Case No. 5:18-cv-00198-EJD-NC
       Case 5:18-cv-00198-EJD Document 249 Filed 11/13/18 Page 2 of 24




 1                                 STIPULATED PROTECTIVE ORDER

 2      1. PURPOSES AND LIMITATIONS

 3          Disclosure and discovery activity in this action are likely to involve production of

 4   confidential, proprietary, or private information for which special protection from public disclosure

 5   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,

 6   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective

 7   Order. The parties acknowledge that this Order does not confer blanket protections on all

 8   disclosures or responses to discovery and that the protection it affords from public disclosure and use

 9   extends only to the limited information or items that are entitled to confidential treatment under the

10   applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, below, that

11   this Stipulated Protective Order does not entitle them to file confidential information under seal;

12   Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that will be

13   applied when a party seeks permission from the court to file material under seal.

14          The parties further acknowledge and agree that Disclosure or Discovery Material, as that

15   term is defined herein, shall be used solely for the prosecution or defense of this action, and not for

16   any other purpose.

17      2. DEFINITIONS

18          2.1     Challenging Party: a Party or Non-Party that challenges the designation of

19   information or items under this Order.

20          2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

21   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

22   Civil Procedure 26(c). “CONFIDENTIAL” shall mean any information, testimony, or tangible thing

23   produced during discovery that reveals a trade secret, confidential research, analysis, development,

24   or commercial or business information that is commercially sensitive, and has not been released into

25   the public domain (unless through unauthorized disclosure), in accordance with Federal Rule of

26   Civil Procedure 26(c); personal information that is protected from disclosure by statute, regulation,

27   or is otherwise entitled to protection from public disclosure; and any other information for which a

28
     Stipulated [Proposed] Protective Order                                  Case No. 5:18-cv-00198-EJD
                                                       1
       Case 5:18-cv-00198-EJD Document 249 Filed 11/13/18 Page 3 of 24




 1   good faith claim of need of protection can be made under the Federal Rules of Civil Procedure

 2   and/or applicable law; or information required by agreement to be kept confidential; or any material

 3   that, if disclosed, is likely to create a substantial risk of significant competitive or commercial

 4   disadvantage.

 5          (a)      “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY” Information

 6   or Items: extremely sensitive Information or Items, production of which to another Party would

 7   create a substantial risk of serious harm that could not be avoided by less restrictive means. By way

 8   of example only, HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL’S EYES ONLY information

 9   includes: transactional sales data; trade secrets; sensitive and non-public research or analysis;

10   customer information; financial, marketing, or strategic business planning information;, current or

11   future pricing information; information relating to research, development, testing of, or plans for

12   existing or proposed future products; information relating to the processes, apparatus, or analytical

13   techniques used by a party or non-party in its present or proposed commercial production of such

14   products; information relating to pending or abandoned patent applications which have not been

15   made available to the public; personnel files; and communications that constitute, incorporate,

16   summarize, or reference any HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL’S EYES ONLY

17   material.

18          (b)      Counsel (without qualifier): Outside Counsel and In-House Counsel, as well as their

19   support staff (including but not limited to attorneys, paralegals, secretaries, law clerks, investigators,

20   and other support staff).

21          (c)      Designating Party: a Party or Non-Party that designates information or items that it

22   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

23   CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY.”

24          (d)      Disclosure or Discovery Material: all items or information, regardless of the medium

25   or manner in which it is generated, stored, or maintained (including, among other things, testimony,

26   transcripts, and tangible things), that are produced or generated in disclosures or responses to

27   discovery in this matter.

28
     Stipulated [Proposed] Protective Order                              Case No. 5:18-cv-00198-EJD-NC
                                                        2
       Case 5:18-cv-00198-EJD Document 249 Filed 11/13/18 Page 4 of 24




 1          (e)     Expert: a person with specialized knowledge or experience in a matter pertinent to

 2   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

 3   consultant in this action.

 4          (f)     In-House Counsel: attorneys who are employees of a party to this action and non-

 5   attorney legal/risk managers associated with the legal department of a Party to this litigation that is

 6   located outside of the United States who have signed the “Acknowledgment and Agreement to Be

 7   Bound” that is attached hereto as Exhibit A, as well as their support staff (including but not limited

 8   to attorneys, paralegals, secretaries, law clerks and investigators). In-House Counsel does not

 9   include Outside Counsel.

10          (g)     Non-Party: any natural person, partnership, corporation, association, or other legal

11   entity not named as a Party to this action.

12          (h)     Outside Counsel: attorneys, as well as their support staff to whom it is reasonably

13   necessary to disclose the information for this litigation (including but not limited to attorneys,

14   paralegals, secretaries, law clerks, and investigators) who are not employees of a Party to this action

15   but are retained to represent or advise a Party to this action.

16          (i)     Party: any party to this action, including all of its officers, directors, employees,

17   consultants, retained experts, and Counsel (and their support staffs).

18          (j)     Producing Party: a Party or Non-Party that produces Disclosure or Discovery

19   Material in this action.

20          (k)     Professional Vendors: persons or entities that provide litigation support services

21   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

22   storing, or retrieving data in any form or medium) and their employees and subcontractors.

23          (l)     Protected Material: any Disclosure or Discovery Material that is designated as

24   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY.”

25          (m)     Receiving Party: a Party that receives Disclosure or Discovery Material from a

26   Producing Party.

27

28
     Stipulated [Proposed] Protective Order                              Case No. 5:18-cv-00198-EJD-NC
                                                        3
       Case 5:18-cv-00198-EJD Document 249 Filed 11/13/18 Page 5 of 24




 1      3. SCOPE

 2          The protections conferred by this Stipulation and Order cover not only Protected Material (as

 3   defined above), but also (1) any information copied or extracted from Protected Material; (2) all

 4   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

 5   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

 6          However, the protections conferred by this Stipulation and Order do not cover the following

 7   information:

 8          (a)     any information that is in the public domain at the time of disclosure to a Receiving

 9   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

10   publication not involving a violation of this Order; and

11          (b)     any information known to the Receiving Party prior to the disclosure or obtained by

12   the Receiving Party after the disclosure from a source who obtained the information lawfully and

13   under no obligation of confidentiality to the Designating Party. Any use of Protected Material at trial

14   or any other in-court proceeding shall be governed by a separate agreement or order.

15      4. DURATION

16          Even after final disposition of this litigation, the confidentiality obligations imposed by this

17   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

18   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

19   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

20   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

21   time limits for filing any motions or applications for extension of time pursuant to applicable law.

22      5. DESIGNATING PROTECTED MATERIAL

23          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or

24   Non-Party that designates information or items for protection under this Order must take reasonable

25   care to limit any such designation to specific material that qualifies under the appropriate standards.

26          Indiscriminate designations are prohibited. Designations that have been made for an

27   improper purpose (e.g., to unnecessarily encumber or retard the case development process or to

28
     Stipulated [Proposed] Protective Order                             Case No. 5:18-cv-00198-EJD-NC
                                                       4
       Case 5:18-cv-00198-EJD Document 249 Filed 11/13/18 Page 6 of 24




 1   impose unnecessary expenses and burdens on other parties) may be a basis for a party to file a

 2   motion seeking sanctions against the Designating Party. Parties and Non-Parties are obligated to

 3   confer before any motion under this paragraph is filed, and the Designating Party shall have a

 4   reasonable opportunity to cure any over designation. If it comes to a Designating Party’s attention

 5   that information or items that it designated for protection do not qualify for protection, that

 6   Designating Party must promptly notify all other Parties that it is withdrawing the mistaken

 7   designation and provide a new copy of the Discovery Material with the proper confidentiality

 8   designation (if any).

 9          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

10   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

11   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

12   designated before the material is disclosed or produced. Failure to do so, however, in no way waives

13   or limits the right of the Producing Party to later amend its designation to assert confidentiality or to

14   increase the level of protection.

15          Designation in conformity with this Order requires:

16          (a)     for information in documentary form (e.g., paper or electronic documents, but

17   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

18   affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S

19   EYES ONLY” to each page that contains protected material. A Party or Non-Party that makes

20   original documents or materials available for inspection need not designate them for protection until

21   after the inspecting Party has indicated which material it would like copied and produced. During the

22   inspection and before the designation, all of the material made available for inspection shall be

23   deemed “CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY.” After the inspecting Party

24   has identified the documents it wants copied and produced, the Producing Party must determine

25   which documents, or portions thereof, qualify for protection under this Order. Then, before

26   producing the specified documents, the Producing Party must affix the “CONFIDENTIAL” or

27   “CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY” legend to each page that contains

28
     Stipulated [Proposed] Protective Order                              Case No. 5:18-cv-00198-EJD-NC
                                                        5
       Case 5:18-cv-00198-EJD Document 249 Filed 11/13/18 Page 7 of 24




 1   Protected Material.

 2          (b)     for testimony given in deposition, that all deposition testimony be automatically

 3   treated as “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY,” in recognition of

 4   the fact that this case inherently involves competitively sensitive information among competitors and

 5   customers. That designation shall remain in place until 45 days after the court reporter publishes the

 6   final deposition transcript, at which time the Designating Party shall provide appropriate

 7   designations. Reasonable requests for additional time to make final confidentiality designations

 8   should be liberally granted. Exhibits to any deposition shall retain the confidentiality designation

 9   applicable to that exhibit independent of its use as an exhibit (e.g., a document produced by a

10   defendant as “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY” shall retain

11   that designation without further designation; a public document shall remain public; etc.). A Party

12   or Non-Party may also designate an Exhibit “CONFIDENTIAL” OR “HIGHLY CONFIDENTIAL –

13   OUTSIDE COUNSEL’S EYES ONLY” on the record at the deposition or within thirty (30) days

14   after receipt of the final transcript or the date by which any review by the witness and corrections to

15   the transcript are to be completed under Federal Rule of Civil Procedure 30, or any subsequent

16   agreement or order in this litigation, whichever date is later. The transcript and exhibits shall be

17   labeled with the appropriate legend. If any portion of a videotaped deposition is designated, the

18   original and all copies of any videotape, DVD, or other media container shall be labeled with the

19   appropriate legend. Pending designation as set forth above, the entire transcript, including exhibits,

20   shall be deemed “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY,” unless

21   exhibits or testimony are identified on the record during the deposition as a different level of

22   confidentiality.

23          Any Protected Material that is used in the taking of a deposition shall remain subject to the

24   provisions of this Order, along with the transcript pages and videotape of the deposition testimony

25   dealing with such Protected Material. Counsel for any Producing Party shall have the right to

26   exclude from oral depositions, other than the deponent and deponent’s counsel, any person who is

27   not authorized by this Order to receive or access Protected Material based on the designation of such

28
     Stipulated [Proposed] Protective Order                             Case No. 5:18-cv-00198-EJD-NC
                                                       6
       Case 5:18-cv-00198-EJD Document 249 Filed 11/13/18 Page 8 of 24




 1   Protected Material. Such right of exclusion shall be applicable only during periods of examination or

 2   testimony regarding such Protected Material.

 3          (c)     for information produced in some form other than documentary and for any other

 4   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

 5   containers in which the information or item is stored the legend “CONFIDENTIAL” or “HIGHLY

 6   CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY.” If only a portion or portions of the

 7   information or item warrant protection, the Producing Party, to the extent practicable, shall identify

 8   the protected portion(s) and specify the level of protection being asserted.

 9          (d)     Inadvertent Failures to Designate. If a Producing Party discovers that

10   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY”

11   information or items that it produced were not designated as Protected Material, or that it produced

12   information or items that were designated as Protected Material but designated in the incorrect

13   category, the Producing Party may notify all Receiving Parties of the error and identify the affected

14   information or items and their new designation. Thereafter, the information or items so designated

15   will be treated as Protected Material. After providing such notice, the Producing Party shall provide

16   re-labeled copies of the information or items to each Receiving Party reflecting the change in

17   designation.

18          An inadvertent failure to designate qualified information or items does not waive the

19   Designating Party’s right to secure protection under this Order for such material. Upon correction of

20   a designation, the Receiving Parties must make reasonable efforts to assure that the material is

21   treated in accordance with the provisions of this Order. Upon receiving the Protected Material with

22   the correct confidentiality legend, the Receiving Parties shall update the images in their discovery

23   databases accordingly and shall to destroy copies of incorrectly designated Protected Materials.

24   Unauthorized or inadvertent disclosure does not change the status of Discovery Material or waive

25   the right to hold the disclosed document or information as Protected Material.

26

27

28
     Stipulated [Proposed] Protective Order                             Case No. 5:18-cv-00198-EJD-NC
                                                       7
       Case 5:18-cv-00198-EJD Document 249 Filed 11/13/18 Page 9 of 24




 1      6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

 2          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

 3   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

 4   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,

 5   or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a

 6   confidentiality designation by electing not to mount a challenge promptly after the original

 7   designation is disclosed.

 8          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

 9   by providing written notice of each designation it is challenging and describing the basis for each

10   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

11   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

12   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

13   begin the process by conferring directly (in voice -to -voice dialogue; other forms of communication

14   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

15   Party must explain the basis for its belief that the confidentiality designation was not proper and

16   must give the Designating Party an opportunity to review the designated material, to reconsider the

17   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

18   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

19   has engaged in this meet and confer process first or establishes that the Designating Party is

20   unwilling to participate in the meet and confer process in a timely manner.

21          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

22   intervention, the Challenging Party shall file and serve a motion to remove the confidentiality

23   designation under Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable)

24   within 14 days of the parties agreeing that the meet and confer process will not resolve their dispute.

25   Each such motion must be accompanied by a competent declaration affirming that the movant has

26   complied with the meet and confer requirements imposed in the preceding paragraph. Failure by the

27   Challenging Party to make such a motion including the required declaration within 14 days shall

28
     Stipulated [Proposed] Protective Order                              Case No. 5:18-cv-00198-EJD-NC
                                                        8
      Case 5:18-cv-00198-EJD Document 249 Filed 11/13/18 Page 10 of 24




 1   automatically waive the challenge to the confidentiality designation for each challenged designation.

 2          The burden of persuasion in any such challenge proceeding shall be on the Designating

 3   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

 4   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

 5   Unless the Designating Party has waived the confidentiality designation, all parties shall continue to

 6   afford the material in question the level of protection to which it is entitled under the Producing

 7   Party’s designation until the court rules on the challenge.

 8      7. ACCESS TO AND USE OF PROTECTED MATERIAL

 9          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

10   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

11   defending, or attempting to settle this litigation related to Inductors. Protected Material may be

12   disclosed only to the categories of persons and under the conditions described in this Order. When

13   the litigation has been terminated, a Receiving Party must comply with the provisions of section 13

14   below (FINAL DISPOSITION).

15          Protected Material must be stored and maintained by a Receiving Party at a location and in a

16   secure manner that ensures that access is limited to the persons authorized under this Order.

17          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

18   the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

19   information or item designated “CONFIDENTIAL” only to:

20          (a)     the Receiving Party’s Outside Counsel in this action;

21          (b)     the current or former officers, directors, and employees of the Receiving Party to

22   whom disclosure is reasonably necessary and who have signed the “Acknowledgment and

23   Agreement to be Bound” (Exhibit A);

24          (c)     In-House Counsel who do not participate in business decision making related to the

25   subject matter of the “CONFIDENTIAL” information or items, who have primary responsibility for

26   overseeing this litigation, and have signed the “Acknowledgment and Agreement to Be Bound”

27   (Exhibit A);

28
     Stipulated [Proposed] Protective Order                             Case No. 5:18-cv-00198-EJD-NC
                                                       9
      Case 5:18-cv-00198-EJD Document 249 Filed 11/13/18 Page 11 of 24




 1          (d)      Experts (as defined in this Order) of the Receiving Party who are not employed by

 2   another manufacturer of Inductors, and who have no present intention to engage in such

 3   employment, to whom disclosure is reasonably necessary for this litigation and who have signed the

 4   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 5          (e)      the Court and its personnel;

 6          (f)      Court reporters, stenographers, and videographers retained to record testimony in this

 7   action and their staff, professional jury or trial consultants, mock jurors, and Professional Vendors to

 8   whom disclosure is reasonably necessary for this litigation and who have signed the

 9   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

10          (g)      during their depositions, or preparation for their depositions, witnesses in the action to

11   whom disclosure is reasonably necessary and who have signed the “Acknowledgment and

12   Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered

13   by the court;

14          (h)      the author or recipient of a document containing the information or a custodian or

15   other person who otherwise possessed or knew the information; and

16          (i)      any mediator who is assigned or retained to hear this matter, and his or her staff, who

17   have signed the “Acknowledgement and Agreement to Be Bound” (Exhibit A).

18          7.3           Disclosure of “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL’S EYES

19   ONLY” Information or Items. Unless otherwise ordered by the Court or permitted in writing by the

20   Designating Party, a Receiving Party may disclose any information or item designated “HIGHLY

21   CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY” only to the following:

22          (a)      the Receiving Party’s Outside Counsel in this action;

23          (b)      Experts (as defined in this Order) of the Receiving Party who are not employed by

24   another manufacturer of Inductors, and who have no present intention to engage in such employment

25   to whom disclosure is reasonably necessary for this litigation and who have signed the

26   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

27          (c)      the Court and its personnel;

28
     Stipulated [Proposed] Protective Order                              Case No. 5:18-cv-00198-EJD-NC
                                                       10
      Case 5:18-cv-00198-EJD Document 249 Filed 11/13/18 Page 12 of 24




 1           (d)    Court reporters, stenographers, and videographers retained to record testimony in this

 2   action and their staff, professional jury or trial consultants, mock jurors, and Professional Vendors to

 3   whom disclosure is reasonably necessary for this litigation and who have signed the

 4   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 5           (e)    the author or recipient of a document containing the information or a custodian or

 6   other person who otherwise possessed or knew the information; and

 7           (f)    any mediator who is assigned or retained to hear this matter, and his or her staff, who

 8   have signed the “Acknowledgement and Agreement to Be Bound” (Exhibit A).

 9      8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

10           LITIGATION

11           If a Party is served with a document request, investigatory demand for documents, subpoena,

12   a court order, or other legal process issued in other litigation that seeks or compels disclosure of any

13   Protected Materials that the Party possesses solely as a result of discovery in this matter, the Party

14   must:

15           (a)    within three business days, notify in writing the Designating Party, including a copy

16   of the subpoena, document request, investigatory demand for documents, court order, or other legal

17   process;

18           (b)    promptly notify in writing the entity seeking the Protected Materials that some or all

19   of the material covered by the request is subject to this Protective Order, including a copy of this

20   Protective Order; and

21           (c)    cooperate with respect to all reasonable procedures sought to be pursued by the

22   Designating Party whose Protected Material may be affected.

23           If the Designating Party timely seeks a protective order, the Party served with the subpoena,

24   document request, investigatory demand for documents, court order, or other legal process shall not

25   produce any Protected Materials before a determination by the court with jurisdiction over the

26   motion for protective order, unless the Party has obtained the Designating Party’s permission. The

27   Designating Party shall bear the burden and expense of seeking protection of its Protected Material –

28
     Stipulated [Proposed] Protective Order                             Case No. 5:18-cv-00198-EJD-NC
                                                       11
      Case 5:18-cv-00198-EJD Document 249 Filed 11/13/18 Page 13 of 24




 1   and nothing in these provisions should be construed as authorizing or encouraging a Receiving Party

 2   in this action to disobey a lawful directive from another court.

 3      9. A NON-PARTY’S INFORMATION SOUGHT TO BE PRODUCED IN THIS

 4          LITIGATION

 5          9.1       The terms of this Order are applicable to information produced by a Non-Party in this

 6   action and designated by that Non-Party as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

 7   OUTSIDE COUNSEL’S EYES ONLY.” Such information produced by Non-Parties in connection

 8   with this litigation is protected by the remedies and relief provided by this Order. Nothing in these

 9   provisions should be construed as prohibiting a Non-Party from seeking additional protections.

10          9.2       In the event that a Party is required, by a valid discovery request, to produce a Non-

11   Party’s confidential information in its possession, and the Party is subject to an agreement with the

12   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

13          (a)       promptly notify in writing the Requesting Party and the Non-Party that some or all of

14   the information requested is subject to a confidentiality agreement with a Non-Party;

15          (b)       promptly provide the Non-Party with a copy of the Stipulated Protective Order in this

16   litigation, the relevant discovery request(s), and a reasonably specific description of the information

17   requested; and

18          (c)       make the information requested available for inspection by the Non-Party.

19          (d)       If the Non-Party fails to object or seek a protective order from this court within 14

20   days of receiving the notice and accompanying information, the Producing Party may produce the

21   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

22   seeks a protective order, the Producing Party shall not produce any information in its possession or

23   control that is subject to the confidentiality agreement with the Non-Party before a determination by

24   the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

25   seeking protection in this court of its Protected Material.

26      10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

27          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

28
     Stipulated [Proposed] Protective Order                              Case No. 5:18-cv-00198-EJD-NC
                                                        12
      Case 5:18-cv-00198-EJD Document 249 Filed 11/13/18 Page 14 of 24




 1   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

 2   the Receiving Party must immediately:

 3          (a)     notify in writing the Designating Party of the unauthorized disclosures;

 4          (b)     use its best efforts to retrieve all unauthorized copies of the Protected Material;

 5          (c)     inform the person or persons to whom unauthorized disclosures were made of all the

 6   terms of this Order; and

 7          (d)     request such person or persons to execute the “Acknowledgment and Agreement to

 8   Be Bound” that is attached hereto as Exhibit A, and not use the Protected Material further or for any

 9   prohibited purpose under this Protective Order.

10          Each Party shall cooperate in good faith in efforts to ensure that no further or greater

11   unauthorized disclosure or use of such material is made and to retrieve any material improperly

12   disclosed.

13      11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

14          MATERIAL

15          11.1     Consistent with Federal Rule of Evidence 502, if information subject to a claim of

16   attorney-client privilege, work product protection or other privilege or protection is inadvertently

17   produced, such production shall not constitute waiver of such privilege or protection. Inadvertent

18   production of privileged material in this Litigation shall not result in the waiver of any privilege or

19   immunity in any other state or federal proceeding. For example, the mere production of privileged or

20   work-product-protected documents in this case as part of a mass production is not itself a waiver in

21   this Litigation or in any other federal or state proceeding.

22          11.2    The parties agree upon a “claw back” procedure and, subject to Court approval,

23   reserve rights to assert privilege as follows:

24          (a)     If a Producing party has a good faith belief that a privileged document has been

25   produced, it shall promptly notify the Receiving parties of the claim of privilege.

26          (b)     Upon receipt of any notice claiming privilege with respect to a produced document,

27   all other parties (regardless of whether they agree with the Producing party’s claim of privilege)

28
     Stipulated [Proposed] Protective Order                              Case No. 5:18-cv-00198-EJD-NC
                                                       13
      Case 5:18-cv-00198-EJD Document 249 Filed 11/13/18 Page 15 of 24




 1   must not use or disclose the information from the document and shall within 5 business days,

 2   consistent with Federal Rule 26(b)(5):

 3                  i.          Use reasonable efforts to return, sequester or destroy all copies of the

 4                              identified documents or information from such documents in such party’s

 5                              possession, custody or control, except that the Receiving Party may retain

 6                              copies to challenge the designation, and notify the Producing party that they

 7                              have done so; and

 8                 ii.          Use reasonable efforts to retrieve and return, destroy or sequester the

 9                              identified documents or information from such documents from other persons,

10                              if any, to whom such documents or material have been provided, and notify

11                              the Producing party that they have done so.

12          (c)          To the extent a receiving party disputes the Producing party’s claim of privilege, the

13   Receiving party shall notify the Producing party of its position within 14 days of receiving the

14   Producing party’s notice claiming privilege. Within 10 days of the Producing party receiving

15   notification of the dispute, the parties shall meet and confer in an effort to resolve their

16   disagreement. If the parties are unable to resolve their disagreement, the parties may resolve the

17   dispute under Judge Cousin’s discovery dispute procedure, and may submit the documents for in

18   camera review.

19          (d)          This provision is not intended to modify whatever procedures may be established in

20   any other stipulation or order that provides for production without prior privilege review. Nothing

21   herein limits the right of any Party to challenge the privilege assertion of another Party on a basis

22   other than the inadvertent production of the document.

23      12. MISCELLANEOUS

24          12.1         Right to Further Relief. Nothing in this Order abridges the right of any person to seek

25   its modification by the court in the future.

26          12.2         Right to Assert Other Objections. By stipulating to the entry of this Protective Order,

27   no Party waives any right it otherwise would have to object to disclosing or producing any

28
     Stipulated [Proposed] Protective Order                                 Case No. 5:18-cv-00198-EJD-NC
                                                           14
      Case 5:18-cv-00198-EJD Document 249 Filed 11/13/18 Page 16 of 24




 1   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

 2   Party waives any right to object on any ground to use in evidence of any of the material covered by

 3   this Protective Order.

 4          12.3    Filing Protected Material. Without written permission from the Designating Party or a

 5   court order secured after appropriate notice to all interested persons, a Party may not file in the

 6   public record in this action any Protected Material. A Party that seeks to file under seal any Protected

 7   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal

 8   pursuant to a court order authorizing the sealing of the specific Protected Material at issue. Pursuant

 9   to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing that the

10   Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled to

11   protection under the law. If a Receiving Party's request to file Protected Material under seal pursuant

12   to Civil Local Rule 79-5(d) is denied by the court, then the Receiving Party may file the information

13   in the public record pursuant to Civil Local Rule 79-5(e) unless otherwise instructed by the Court.

14          12.3    Termination of Access. In the event any person or Party permanently ceases to be

15   engaged in the conduct of this Litigation, that person’s or Party’s access to Protected Material shall

16   be terminated, and all copies thereof shall be returned or destroyed. The return or destruction shall

17   take place as soon as practicable after the person or Party ceases to be engaged in the conduct of this

18   Litigation.

19          12.4    The provisions of this Order shall remain in full force and effect as to any person or

20   Party who previously had access to Protected Material, except as may be specifically ordered by the

21   Court or consented to by the Producing Party.

22      13. FINAL DISPOSITION

23          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

24   Receiving Party must return all Protected Material to the Producing Party or destroy those materials.

25   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

26   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

27   the Protected Material is returned or destroyed, the Receiving Party must submit a written

28
     Stipulated [Proposed] Protective Order                              Case No. 5:18-cv-00198-EJD-NC
                                                        15
      Case 5:18-cv-00198-EJD Document 249 Filed 11/13/18 Page 17 of 24




 1   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

 2   by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material

 3   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

 4   abstracts, compilations, summaries or any other format reproducing or capturing any of the Protected

 5   Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

 6   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

 7   correspondence, deposition, hearing and trial exhibits, expert reports, attorney work product, and

 8   consultant and expert work product, even if those materials contain Protected Material. Any archival

 9   copies that contain or constitute Protected Material remain subject to this Protective Order as set

10   forth in Section 4 (DURATION).

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Stipulated [Proposed] Protective Order                             Case No. 5:18-cv-00198-EJD-NC
                                                      16
      Case 5:18-cv-00198-EJD Document 249 Filed 11/13/18 Page 18 of 24




 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
      Dated: November 12, 2018
 2                             BLEICHMAR FONTI & AULD LLP
 3
                                    By: /s/ Lesley E. Weaver
 4                                       Lesley E. Weaver

 5                                  Lesley E. Weaver (SBN 191305)
                                    Matthew S. Weiler (SBN 236052)
 6
                                    555 12th Street, Suite 1600
 7                                  Oakland, CA 94607
                                    Tel.: (415) 445-4003
 8                                  Fax: (415) 445-4020
                                    lweaver@bfalaw.com
 9                                  mweiler@bfalaw.com
10
                                    HAUSFELD LLP
11                                  By: /s/ Michael P. Lehmann
                                         Michael P. Lehmann
12

13                                  Michael P. Lehmann (SBN 77152)
                                    Bonny E. Sweeney (SBN 176174)
14                                  Christopher L. Lebsock (SBN 184546)
                                    Samantha Stein (SBN 302034)
15                                  600 Montgomery Street, Suite 3200
                                    San Francisco, CA 94111
16
                                    Tel: (415) 633-1908
17                                  Fax: (415) 358-4980
                                    mlehmann@hausfeld.com
18                                  bsweeney@hausfeld.com
                                    clebsock@hausfeld.com
19                                  sstein@hausfeld.com
20
                                    Interim Co-Lead Counsel for the Direct Purchaser Class
21

22                                  KIRKLAND & ELLIS LLP
23                                  By: /s/ Eliot A. Adelson
                                    Eliot A. Adelson
24

25                                    Eliot A. Adelson (State Bar No. 205284)
                                      Margaret A. Webb (State Bar No. 319269)
26                                    555 California Street, 27th Floor
                                      San Francisco, CA 94104
27                                    Telephone: (415) 439-1400
28                                    Facsimile: (415) 439-1500
     Stipulated [Proposed] Protective Order                           Case No. 5:18-cv-00198-EJD-NC
                                                     17
      Case 5:18-cv-00198-EJD Document 249 Filed 11/13/18 Page 19 of 24



                                     Email: eadelson@kirkland.com
 1                                   Email: margaret.webb@kirkland.com
 2
                                     Tammy A. Tsoumas (State Bar No. 250487)
 3                                   Heather F. Canner (State Bar No. 292837)
                                     333 South Hope Street
 4                                   Los Angeles, CA 90071
                                     Telephone: (213) 680-8400
 5
                                     Facsimile: (213) 680-8500
 6                                   Email: ttsoumas@kirkland.com
                                     Email: heather.canner@kirkland.com
 7
                                     James H. Mutchnik, P.C. (pro hac vice)
 8                                   300 North LaSalle
                                     Chicago, Illinois 60654
 9
                                     Telephone: (312) 862-2000
10                                   Facsimile: (312) 862-2200
                                     Email: jmutchnik@kirkland.com
11
                                     Attorneys for Defendants Murata Manufacturing Co., Ltd.,
12                                   Murata Electronics North America, Inc., and Murata
                                     Power Solutions, Inc.
13

14                                   GIBSON DUNN & CRUTCHER LLP

15
                                     By: /s/ Daniel G. Swanson
16                                        Daniel G. Swanson
17
                                     Daniel G. Swanson (SBN 116656)
18                                   Frances A. Smithson (SBN 313700)
                                     333 South Grand Avenue
19                                   Los Angeles, California 90071
                                     Tel: (213) 229-7000
20                                   Fax: (213) 229-7520
                                     dswanson@gibsondunn.com
21
                                     fsmithson@gibsondunn.com
22
                                     Scott Hammond (pro hac vice)
23                                   Cynthia Richman (pro hac vice)
                                     1050 Connecticut Ave., N.W.
24                                   Washington, D.C. 20036
                                     Tel: (415) 393-8200
25
                                     Fax: (415) 393-8306
26                                   shammond@gibsondunn.com
                                     crichman@gibsondunn.com
27
                                     Attorneys for Defendants Panasonic Corporation of
28
     Stipulated [Proposed] Protective Order                        Case No. 5:18-cv-00198-EJD-NC
                                                   18
      Case 5:18-cv-00198-EJD Document 249 Filed 11/13/18 Page 20 of 24



                                     North America and Panasonic Corporation
 1

 2                                   LATHAM & WATKINS LLP

 3                                   By: /s/ Marguerite M. Sullivan
 4                                        Marguerite M. Sullivan

 5                                   Marguerite M. Sullivan (pro hac vice)
                                     Allyson M. Maltas (pro hac vice)
 6                                   555 Eleventh St., NW, Suite 1000
                                     Washington, D.C. 20004
 7                                   Tel: (202) 637-2200
 8                                   Fax: (202) 637-2201
                                     marguerite.sullivan@lw.com
 9                                   allyson.maltas@lw.com

10                                   Alfred Carroll Pfeiffer, Jr. (SBN 120965)
                                     505 Montgomery Street, Suite 2000
11
                                     San Francisco, CA 94111
12                                   Tel: (415) 391-0060
                                     Fax: (415) 395-8095
13                                   al.pfeiffer@lw.com

14
                                     Attorney for Defendants Sumida America Components, Inc.;
15
                                     Sumida Corporation; and Sumida Electric Co., Ltd.
16
                                     ARNOLD & PORTER KAYE SCHOLER LLP
17

18                                   By: /s/ James L. Cooper
                                          James L. Cooper
19

20                                   Daniel B. Asimow
                                     Three Embarcadero Center, 10th Floor
21
                                     San Francisco, CA 94111-4024
22                                   Email: daniel.asimow@arnoldporter.com

23                                   James L. Cooper (pro hac vice)
                                     Michael Adam Rubin (pro hac vice)
24                                   601 Massachusetts Ave., NW
                                     Washington, DC 20001
25
                                     Email: James.Cooper@arnoldporter.com
26                                   Email: michael.rubin@arnoldporter.com

27                                   Attorneys for Defendants Taiyo Yuden (U.S.A.) Inc. and
                                     Taiyo Yuden Co., Ltd.
28
     Stipulated [Proposed] Protective Order                           Case No. 5:18-cv-00198-EJD-NC
                                                    19
      Case 5:18-cv-00198-EJD Document 249 Filed 11/13/18 Page 21 of 24




 1                                   MORGAN LEWIS & BOCKIUS LLP
 2
                                     By: /s/ Michelle Park Chiu
 3                                        Michelle Park Chiu
 4
                                     Michelle Park Chiu (SBN 248421)
 5                                   One Market
 6                                   Spear Street Tower
                                     San Francisco, California 94105-1596
 7                                   Tel: (415) 442-1000
                                     Fax: (415) 442-1001
 8                                   michelle.chiu@morganlewis.com

 9                                   J. Clayton Everett, Jr. (pro hac vice)
                                     Scott A. Stempel (pro hac vice)
10                                   Greta L. Burkholder (pro hac vice)
                                     Cindy Hong (pro hac vice)
11                                   1111 Pennsylvania Avenue, N.W.
                                     Washington, D.C. 20004
12                                   San Francisco, California
                                     Tel: (202) 739-3000
13                                   Fax: (202) 739-3001
                                     clay.everett@morganlewis.com
14                                   scott.stempel@morganlewis.com
                                     greta.burkholder@morganlewis.com
15
                                     cindy.hong@morgnalewis.com
16
                                     Attorneys for Defendants TDK U.S.A. Corporation;
17                                   TDK Corporation; TDK-EPC Corporation; and
                                     TDK Corporation of America
18

19                                   PILLSBURY WINTHROP SHAW PITTMAN LLP

20                                   By: /s/ Roxane A. Polidora
                                          Roxane A. Polidora
21

22                                   Roxane A. Polidora (SBN 135972)
                                     Jacob R. Sorensen (SBN 209134)
23                                   Four Embarcadero Center
                                     22nd Floor
24                                   San Francisco, CA 94111-5998USA
                                     Tel: (415) 983-1000
25
                                     Fax: (415) 983-1200
26                                   roxane.polidora@pillsburylaw.com
                                     jake.sorensen@pillsburylaw.com
27

28
     Stipulated [Proposed] Protective Order                              Case No. 5:18-cv-00198-EJD-NC
                                                      20
      Case 5:18-cv-00198-EJD Document 249 Filed 11/13/18 Page 22 of 24



                                      Attorneys for Defendants Tokin Corporation and
 1                                    Tokin America, Inc.
 2
                                      KESSENICK GAMMA & FREE LLP
 3

 4
                                      By: /s/ J. Maxwell Cooper
 5                                        J. Maxwell Cooper

 6
                                      J. Maxwell Cooper (SBN 284054)
 7                                    Michael A. Gawley (SBN 294190)
                                      Scott C. Kessenick (SBN 295999)
 8
                                      44 Montgomery Street, Suite 3880
 9                                    San Francisco, CA 94104
                                      Tel: (415) 362-9400
10                                    Fax: (415) 362-9401
                                      mcooper@kgf-lawfirm.com
11                                    mgawley@kgf-lawfirm.com
                                      skessenick@kgf-lawfirm.com
12

13
                                      Attorneys for Defendants Sagami Elec Co., Ltd. and
14                                    Sagami America Ltd.

15

16

17

18

19
            Pursuant to Civil L. R. 5-1(i)(3), I attest that concurrence in the filing of this document has
20   been obtained from each of the other signatories above.
21
     Date: November 12, 2018
22                                                                       /s/ Matthew S. Weiler
                                                                        Matthew S. Weiler
23

24

25

26

27

28
     Stipulated [Proposed] Protective Order                             Case No. 5:18-cv-00198-EJD-NC
                                                      21
      Case 5:18-cv-00198-EJD Document 249 Filed 11/13/18 Page 23 of 24




 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                               ISTRIC
 2                                                        TES D      TC
                                                        TA




                                                                                   O
                 November 13, 2018




                                                   S
 3   Dated: ________________________          _____________________________________




                                                                                    U
                                                  ED




                                                                                     RT
                                              Hon. Nathanael Cousins




                                              UNIT
 4                                                                     TED
                                                                GRAN
 5




                                                                                         R NIA
 6
                                                                             . Cousins




                                              NO
                                                                 thanael M
                                                        Judge Na




                                                                                         FO
 7




                                               RT




                                                                                     LI
 8                                                     ER




                                                   H




                                                                                   A
                                                            N                       C
                                                                              F
 9                                                              D IS T IC T O
                                                                      R
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Stipulated [Proposed] Protective Order                       Case No. 5:18-cv-00198-EJD-NC
                                              22
      Case 5:18-cv-00198-EJD Document 249 Filed 11/13/18 Page 24 of 24




 1                EXHIBIT A: ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 2           I,                                                                     [print/type full name],

 3   of                                                                             [print/type full address],

 4   declare under penalty of perjury that I have read in its entirety and understand the Stipulated

 5   Protective Order that was issued by the United States District Court for the Northern District of

 6   California on [date] in In re Inductors Antirust Litigation., No. 5:18-cv-00198-EJD (N.D. Cal.). I

 7   agree to comply with and to be bound by all the terms of this Stipulated Protective Order and I

 8   understand and acknowledge that failure to so comply could expose me to sanctions and punishment

 9   in the nature of contempt. I solemnly promise that I will not disclose in any manner any information

10   or item that is subject to this Stipulated Protective Order to any person or entity except in strict

11   compliance with the provisions of this Order.

12           I further agree to submit to the jurisdiction of the United States District Court for the

13   Northern District of California for the purpose of enforcing the terms of this Stipulated Protective

14   Order, even if such enforcement proceedings occur after termination of this action.

15           I hereby appoint                                               [print/type agent’s full name] of

16                                                                                  [print/type agent’s full

17   address and telephone number] as my California agent for service of process in connection with this

18   action or any proceedings related to enforcement of this Stipulated Protective Order.

19
     Date:
20

21   City and State where sworn and signed:

22
     Signature:
23   Printed name:
24

25

26

27

28
     Stipulated [Proposed] Protective Order                              Case No. 5:18-cv-00198-EJD-NC
                                                       23
